Citation Nr: 1642919	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  15-19 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral lower extremity radiculopathy secondary to a low back disorder.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from October 1972 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2013 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2015, the Veteran and his wife testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A low back disorder was not shown in service or within a year after service discharge; and, the preponderance of the evidence fails to establish that the Veteran's low back disorder is related to military service.

2.  The Veteran's bilateral lower extremity radiculopathy was not shown in service or within a year after service discharge; and, the preponderance of the evidence fails to establish that the Veteran's bilateral lower extremity radiculopathy is related to military service, including a service-connected disability.  







CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic low back disability, to include mild hypertrophic osteoarthritis, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for bilateral lower extremity radiculopathy secondary to a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.305(b), 3.307, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See June 2012 VCAA correspondence and the October 2015 Board hearing transcript.   The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  An adequate medical opinion was obtained in September 2016.  The examiner considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

An earlier February 2016 opinion was obtained.  However, as that opinion was deemed inadequate, its findings will not be discussed.

In compliance with the remand directives, a VA medical opinion was obtained in September 2016 which considered the Veteran's relevant history and subjective complaints.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505   (1995).


Certain chronic diseases, such as osteoarthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As arthritis is one of the enumerated chronic diseases, service connection via the demonstration of continuity of symptomatology is applicable regarding the Veteran's low back claim in the present case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310 (a).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310 (a) (2015).  




Low Back Disorder

Concerning the first element, existence of a current disability, post-service VA treatment records include a February 2013 MRI of the spine which showed mild scoliosis, degenerative disc disease with mild annual disc bulges at L3-L4, L4-L5 and L5-S1, and moderate spinal stenosis.  Mild hypertrophics osteoarthritis was also noted.  Following the MRI, a VA notation dated February 2013 diagnosed the Veteran with mild scoliosis, bulging disc at L3-L4 and L4-L5, spinal stenosis of the lumbar canal and lumbar intervertebral disc degeneration.  These diagnoses satisfy the first prong of the service connection claim.

As to the second element, the in-service incurrence, service treatment records revealed complaints of back pain, joint stiffness and painful joints in the medical reports dated December 1988 and January 1990.  The December 1988 report indicated the British cold weather was impacting his back.  At the October 2015 Board hearing, the Veteran testified that his 20 years as an aircraft mechanic during service involved crawling into small spaces, twisting movements, and other physical activities performed in the course of his duties which led to his current back problems.  He did not testify to a specific back injury during his service.  The service treatment records do not include a Report of Medication Examination for purposes of separation.

Regarding the third element of the service connection claim, a causal relationship between the present disability and service, there positive and negative opinions of record.  The Veteran submitted a November 2015 statement from Dr. H. in which the physician opined that it is probable that the Veteran's back injury and subsequent disability are service related.  However, no rationale was provided.  

A VA opinion was obtained in September 2016.  After considering the Veteran's lay statements and his military occupational specialty (MOS) job as an aircraft mechanic as well as reviewing the service and post-service treatment records, the examiner opined it was less likely than not that the Veteran's low back condition was related to or aggravated by his military service.  The examiner noted the onset of the Veteran's symptoms occurred approximately 3 to 4 years ago (circa 2012), which is outside the presumptive period of service.  She highlighted that the Veteran's period of active duty service and the presumptive period were negative for any objective, medically-based, clinical evidence or diagnosis, treatment, injury or events related to the Veteran's low back disorder.  Instead, she observed that the Veteran's low back pain had an onset approximately 21 years after separation.  According to the examiner, the delay in the symptomatology combined with the lack of objective, medically-based clinical evidence provides a negative nexus between his present condition and his service.  

The record also includes an August 2016 statement from the Veteran's wife in which she reported the Veteran has been having problems with his back for the last four years with pain radiating down his legs.

A review of the claims file, including the September 2016 VA examination, fails to show that the Veteran had a chronic disability of the low back in service or within one year of service discharge.  He was seen on only two occasions in service and no chronic disorder was identified.  There is also no competent evidence establishing a diagnosis of osteoarthritis of the back until many years following service.  The Veteran does necessarily argue the contrary.  He testified he did not suffer a specific back injury during service and the medical evidence of record reports the onset of symptoms as approximately 4 years ago.  Service connection for a low back disability based on the theories of direct onset (38 C.F.R. § 3.303 (a)) or presumptively (38 C.F.R. §§ 3.307, 3.309) is not established.

The crux of the Veteran's argument is essentially that his current back disability is related to the rigors of his many years of active duty.  There is no competent evidence supporting that argument.  The statement from Dr. H. states the opinion that the current disability is the result of an in-service injury.  However, as noted, there is no evidence, to include lay evidence, of an in-service injury.  There was also no rationale provided with the opinion.  Such reduces the probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

Consideration has been given to the arguments made by the Veteran and his wife.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of a low back disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Orthopedic disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as low back pain and that his years of active service were physically demanding, there is no indication that either the Veteran is competent to etiologically link his orthopedic disorder to any period of his active service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Alternatively, the VA examiner reviewed the claims file, took a history from the Veteran, including his contentions regarding the etiology of the condition and personally examined the Veteran.  Based on her medical training and experience, the examiner found that the Veteran's low back condition is less likely than not related to his period of active service and provided sound rationales based on medical research.  Thus, the Veteran's statements, to the extent that they are to be accorded some probative value, are far outweighed by the more thoroughly explained and detailed opinions from the VA medical professional.

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for low back disorder, and there is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107 (b).


Bilateral Lower Extremity Radiculopathy 

The Veteran contends his bilateral lower extremity radiculopathy is caused or aggravated by his low back disorder.  Because the Veteran's claim for entitlement to service connection for a low back disorder has been denied, it follows that the secondary service connection claim fails as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  However, he is nevertheless still establish service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Concerning the first element of a service connection claim, the existence of a present disability, the February 2013 VA treatment notation diagnosed the Veteran with lumbar radiculopathy.  Moreover, radiculopathy of the lumbosacral region was noted on the May 2014 VA treatment record active problem list.  These diagnoses satisfy the first prong.

Regarding the second element of a service connection claim, an in-service incurrence, the service treatment records are absent of any complaints or treatment of the Veteran's lumbar radiculopathy.  The record does not show a diagnosis of lumbar radiculopathy until the February 2013 VA treatment notation.  The Veteran does not argue the contrary.  He also makes no allegation that his radiculopathy of the lower extremities is due to any injury, disease, or incident during his active service.  He again posits that his radiculopathy is secondary to his low back disorder.  In other words, there is no evidence of an in-service incurrence of the present disability.  Therefore, the requirements for the second element of the service connection claim have not been met.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral lower extremity radiculopathy secondary to a low back disorder, and there is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for bilateral lower extremity radiculopathy secondary to a low back disorder is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


